         Case 1:19-cv-12242-WGY Document 30 Filed 01/28/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                 )
AMERICAN CIVIL LIBERTIES UNION,                  )
and AMERICAN CIVIL LIBERTIES                     )
UNION OF MASSACHUSETTS,                          )
                                                 )
                           Plaintiffs,           )
                                                 )    C.A. No. 1:19-cv-12242-WGY
                      v.                         )
                                                 )
UNITED STATES DEPARTMENT OF                      )
JUSTICE, FEDERAL BUREAU OF                       )
INVESTIGATION, and DRUG                          )
ENFORCEMENT ADMINISTRATION,                      )
                                                 )
                           Defendants.           )
                                                 )

                        JOINT MOTION TO CLARIFY DEADLINES

       The parties herein jointly request clarification of the deadlines set by the Court’s Order dated

January 19, 2021 (ECF No. 29) (the “Order”).

       Plaintiffs understand the Court’s Order to provide for the Defendants to deliver a Vaughn

index within 6 weeks, counsel to confer within 8 weeks (2 months) and Defendants to file any

summary judgment motion within 10 weeks, with all of those deadlines running from the date of the

Order. Defendants understood the Court’s order to provide that each deadline would run from the

previous deadline. The Plaintiffs’ understanding would have the Defendants filing a summary

judgment motion by March 30, 2021, whereas the Defendants’ schedule would have the summary

judgment motion filed on or before July 6, 2021.

       Additionally, the parties agree that Defendants should be the first to file their summary

judgment motion, with the Plaintiffs then having an opportunity to file a cross-motion for summary


                                                  1
         Case 1:19-cv-12242-WGY Document 30 Filed 01/28/21 Page 2 of 3




judgment together with their opposition to Defendants’ motion. To the extent that is not

contemplated by the Order (which provides for “any summary judgment motions to be filed within

ten weeks”) the parties respectfully request that the Order be amended to reflect that procedure.

       WHEREFORE, the parties respectfully request that the Court amend its Order dated January

19, 2021 to clarify the matters identified herein.

                                                         Respectfully submitted,

                                                         FOR THE PLAINTIFFS

                                                         /s/ David Glod
                                                         David Glod (BBO #676859)
                                                         RICH MAY, P.C.
                                                         176 Federal Street, 6th Floor
                                                         Boston, MA 02110
                                                         (617) 556-3852
                                                         dglod@richmaylaw.com


                                                         FOR THE DEFENDANTS

                                                         /s/ Susan M. Poswistilo
                                                         SUSAN M. POSWISTILO
                                                         Assistant U.S. Attorney
                                                         John J. Moakley Federal Courthouse
                                                         One Courthouse Way, Ste. 9200
                                                         Boston, MA 02210
                                                         (617) 748-3103
                                                         susan.poswistilo@usdoj.gov




Date: January 28, 2021




                                                     2
         Case 1:19-cv-12242-WGY Document 30 Filed 01/28/21 Page 3 of 3




                                        Certificate of Service

         I hereby certify that this document, filed through the ECF system, will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing, and paper copies will be
sent to those indicated as non-registered participants on January 28, 2021.

                                                        /s/ David Glod
                                                        David Glod




                                                   3
